EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of April 26, 2022, which amendment has been ENTERED.

The replacement drawing sheets of April 26, 2022 have been APPROVED.

The drawings of March 16, 2020 as corrected by the drawings of the replacement drawing sheets of April 26, 2022 are hereby accepted as FORMAL.

The use of the terms Python® and Perl® (both in paragraph [0086] of the specification), each of which is a trade name or a mark used in commerce, has been noted in this application. Each of these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant is urged to make sure that each known trademark in the specification that is not already marked be marked, respecting the intellectual property rights for the holders of each of the trademarks.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection to the specification as set forth in the office action of February 1, 2022 has been overcome by the amendment of April 26, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
The objection to the drawings as set forth in the office action of February 1, 2022 has been overcome by the replacement drawing sheets of the amendment of April 26, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
The rejection of claims 1-20 under 35 USC 112(b)  as set forth in the office action of February 1, 2022 has been overcome by the amendment of April 26, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
The rejections of claims 1-20 under 35 USC 103  as set forth in the office action of February 1, 2022 have been overcome by the amendment of April 26, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
All objections and rejections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648